FIRST DIVISION
                               BARNES, P. J.,
                         MCMILLIAN and MERCIER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 27, 2018




In the Court of Appeals of Georgia
 A17A1098. COATES v. THE STATE.

      BARNES, Presiding Judge.

      Hubert Coates was convicted of one count of possession of less than an ounce

of marijuana and four counts of possession of a firearm by a convicted felon. The trial

court sentenced Coates separately on each count, with the sentences to run

consecutively. Coates filed a motion for new trial and to amend his sentence, which

the trial court denied. Coates appealed, contending that the trial court erred in failing

to merge his four firearm convictions. In Coates v. State, 342 Ga. App. 148 (802

SE2d 65) (2017), we affirmed Coates’ convictions and sentences. However, in Coates

v. State, __ Ga. __ (__ SE2d __) (Case No. S17G1949, decided Aug. 27, 2018), the

Supreme Court reversed this Court’s decision, vacated Coates’ convictions and

sentences for the four counts of possession of a firearm by a convicted felon, and
remanded for the trial court to convict and sentence Coates on only one of those

counts. Therefore, we vacate our earlier opinion and adopt the opinion of the

Supreme Court as our own.

      Judgment vacated in part and case remanded with direction. McMillian and

Mercier, JJ., concur.




                                       2